Citation Nr: 1602477	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  09-17 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for left hallux valgus, post bunionectomy, with degenerative changes, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for right hallux valgus with degenerative changes, rated as zero percent disabling prior to April 30, 2014 and 10 percent disabling from July 1, 2014.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from February 1979 to February 1999.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which, among other things, denied entitlement to increased ratings for left and right hallux valgus. 

The Veteran presented testimony at a Board hearing in November 2013.  A transcript of the hearing is associated with the Veteran's electronic records. 

At the November 2013 hearing, the Veteran withdrew the appeal with regard to entitlement to service connection for glucose-6-phosphate dehydrogenase deficiency, and entitlement to increased ratings for bilateral pes planus, and hypertension.  Consequently, these issues are not before the Board.

The current issues were previously before the Board in March 2014, when they were remanded for additional development.  The Board also granted service connection for a current psychiatric disability, and denied service connection for posttraumatic stress disorder; and peripheral neuropathy of each foot. 

In April 2014, the Veteran underwent surgery for his right foot disability and was assigned a temporary total rating for convalescence from April 30 to June 30, 2014.  The rating for right hallux valgus was increased to 10 percent, effective July 1, 2014.  



FINDINGS OF FACT

1.  Hallux valgus of the left foot is currently assigned the maximum schedular disability rating authorized under Diagnostic Code 5280 and has not resulted in a disability equivalent to the loss of the foot.  

2.  Prior to April 30, 2014, the Veteran's hallux valgus of the right foot was manifested by painful motion on flare-ups, but did not result in other loss of range of motion, resection of the first metatarsal head or severe symptoms equivalent to amputation of the great toe.  

3.  Hallux valgus of the right foot has been assigned the maximum disability rating authorized under Diagnostic Code 5280 and has not resulted in a disability equivalent to the loss of the foot.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for hallux valgus of the left foot with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5010-5280 (2015). 

2.  The criteria for a 10 percent rating, but not more, have been met for hallux valgus of the right foot with degenerative changes since the beginning of the appeal period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5010-5280.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a January 2008 letter, the RO satisfied VA's duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service and other treatment records have been associated with the claims file.  As requested in the March 2014 remand, the Veteran was given VA examinations in September 2014 which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations, and their report provides the information necessary to evaluate the Veteran's disabilities.  The duties to notify and to assist have been met. 

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) (2015) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  This information resulted in the remand and new examinations.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

Increased Rating

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

With diseases, preference is to be given to the number rating code assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  See 38 C.F.R. § 4.27 (2015).  The Veteran's hallux valgus with degenerative changes is evaluated under such a hyphenated code.  The rating code for traumatic arthritis is listed first, followed by a hyphen and then the rating code for unilateral hallux valgus. 

The rating code for traumatic arthritis states that this disability is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010 (2015). 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003 (2015). 

Unilateral hallux valgus that has been operated on with resection of the metatarsal head is rated as 10 percent disabling.  Severe unilateral hallux valgus that is the equivalent to the amputation of the great toe is also rated as 10 percent disabling.  38 C.F.R. § 4.71a, Code 5280.  This rating code does not contain provisions for a zero percent evaluation.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

The Veteran received a VA podiatry consultation in February 2008.  He presented complaints of foot pain, and explained he worked in retail and was standing on a daily basis.  With long periods of standing or walking he would experience pain in his feet.  On examination, there was pes planus bilaterally, with evidence of bunion surgery of the left foot with screw fixation.  Additional February 2008 records state that the Veteran was getting prosthetics for his feet.  

A July 2008 VA examination showed that the feet were bilaterally symmetrical.  There was abnormal appearance of both feet with bilateral hallux valgus.  There was generalized palpable tenderness of both feet.  The Veteran had a normal gait.  There were no callosities or other evidence of abnormal weight bearing.  No hammertoes, high arc, clawfoot or other deformity was shown.  The Veteran had bilateral hallux valgus at 10 degrees.  He was status post bunion surgery of the left great toe.  Spurring was noted in the dorsal metatarsophangeal (MTP) joint on the right side.  The Veteran reported that he could stand for 11 hours or walk about two and a half miles. 

VA treatment records from August 2009 state that the Veteran walked as part of his job routine and went to the gym four times a week.  

An October 2009 VA X-ray study shows osteoarthritic change of the right first MTP joint.  A study of the left foot showed osteoarthritic changes. 

The Veteran was afforded a VA foot examination in September 2012.  In addition to bilateral pes planus, he had a history of bilateral hallux valgus dating from the early 1990s, right worse than left.  He had undergone surgery on the left bunion in 1995.  He had not undergone surgical revision on the right but degenerative joint disease was noted in the first right MTP joint.  The examiner opined that the Veteran's current symptoms were of either mild or moderate severity, and affected the right foot.  The Veteran was found not to have severe symptoms with function equivalent to amputation of the great toe for either foot. 

The Veteran reportedly did not have hallux rigidus, claw foot, or malunion of the tarsal or metatarsal bones.  He also did not have any other foot injuries.  His foot conditions were not productive of functional impairment of an extremity such that no effective function remains other than that which would be equally well served by amputation with prosthesis.  The Veteran reported missing about five days of work in the past year due to foot pain.  He was currently employed full time as a manager of a large hardware store.  

A December 2013 VA podiatry consultation shows that the Veteran complained of increasing pain of the first right MTP.  He had previously been scheduled for surgery but the doctor had to cancel.  The Veteran said the pain had gotten worse and he sought surgery to correct his problem.  On examination there was a combined 10 degrees of MTP motion unloaded, and zero degrees with the foot loaded.  An X-ray study showed a large dorsal exostosis to the head of the first MTP.  The assessment was stage 3 hallux limitus. 

VA records show that the Veteran underwent right first MTP joint arthrodesis on April 30, 2014.  A temporary total 100 percent rating was assigned from the date of the surgery on April 30, 2014 until June 30, 2014.  See 38 C.F.R. § 4.30 (2015).  

Follow up records show that the Veteran healed without significant problems.  In July 2014 he denied having any significant pain within weeks of the surgery and continued to deny such pain.  A September 2014 VA podiatry note states that the Veteran was status post foot surgery and doing well, although he was having problems with blisters to the plantar aspect of the right hallux.

The Veteran was afforded a VA foot examination in September 2014.  His claims file was reviewed, as was his electronic record.  The history showed that a right bunionectomy had been attempted, which was followed by fusion of the first MTP in 2014.  He continued to have pain in both feet, with the right being the most painful.  The Veteran reported pain on walking, running, and climbing.  There were flare-ups if he stood for too long.  He was currently employed at a hardware store and would have to take 15 minute breaks for each hour he stood.  The examiner opined that the Veteran had mild or moderate symptoms in both feet.  

A November 2014 addendum to the September 2014 examination states that the Veteran had bilateral pes planus with moderate bilateral hallux valgus deformity.  The left and right hallux valgus deformities were moderate in severity.  The right foot also had moderate degenerative joint disease.  The history of left bunionectomy and recent fusion of the right first MTP with callus clearing was noted.  

Right Hallux Valgus Prior to April 30, 2014

X-ray evidence obtained in October 2009 and in December 2013 shows degenerative changes of the first MTP joint.  This together with reports of pain, including during flare ups, satisfies the requirements for a 10 percent rating for degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010; 38 C.F.R. § 3.159 (2015). 

The Board has not set an effective date for the 10 percent rating.  This will be determined by the agency of original jurisdiction; and a Board determination prior to AOJ review would deny due process to the Veteran.

The preponderance of the evidence is against entitlement to a rating higher than 10 percent for the right hallux valgus at any time during the appeal period.  

Currently, the Veteran's service-connected hallux valgus of the right and left feet are separately rated as 10 percent disabling, the maximum allowable evaluation under Diagnostic Code 5280.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  As the maximum scheduler evaluation is in effect, no additional discussion is necessary.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).  

The Board has considered whether or not an evaluation of the Veteran's disabilities under different rating codes is either possible or beneficial.  However, service connection has already been established for pes planus, and a separate 30 percent rating is assigned under the rating code for flatfoot.  38 C.F.R. § 4.71a, Code 5276.  There is no evidence of weak foot, metatarsalgia, hallux rigidus, hammer toe, or malunion of the tarsal or metatarsal bones.  While the most recent examiner checked boxes pertaining to pes cavus, there was no diagnosis of this disability.  Therefore, ratings under these codes are precluded.  38 C.F.R. § 4.71a, Codes 5277, 5278, 5279, 5281, 5282, 5283 (2015).  

Entitlement to evaluation under the rating criteria for other foot injuries has been considered.  However, the September 2012 VA examination states that no other foot injuries were identified.  Furthermore, symptoms such as pain that might be associated with other foot injuries are already evaluated under the criteria for the Veteran's pes planus.  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. §§ 4.14, 4.71a, Code 5276, 5284 (2015).

Finally, the Board has also considered whether the Veteran is entitled to a higher rating of 40 percent under Diagnostic Code 5284, for loss of use of the foot.  In this regard, the Board notes that the Veteran has not reported, and the evidence does not show, that he has completely lost all functional use of his feet, with no effective function remaining other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.  Both the September 2012 and September 2014 examiners specifically found that functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  In addition, the mild to moderate findings on examination are not consistent with a finding that there is loss of use of either foot.  See 38 C.F.R. §§ 4.63, 4.71a, Diagnostic Code 5167 (2014).

Extraschedular

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); see Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his hallux valgus disabilities.  These symptoms include the residuals of surgery, which are the basis of the Veteran's current ratings.  While not all symptoms are clearly defined in that the rating criteria do not completely define words such as "severe", this allows consideration of other symptoms such as pain and tenderness.  Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment.  He has not been hospitalized for either disability.  The Veteran is employed on a full time basis, and he reports missing only five days in the past year due to his disability.  He is able to perform all activities of daily living.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-6.  

In the instant case the Veteran's service connected disabilities had a combined rating of 70 percent from December 21, 2007 to April 22, 2010; and at least 80 percent beginning April 23, 2010.  There has been no contention that the combined rating is inadequate.  The Veteran has remained successfully employed full time as a manager for many years and has reported missing only a few days per year due to service connected disabilities.  The combined rating is meant to compensate for considerable time lost from work.  38 C.F.R. § 4.1 (2015).  There is no indication that referral for a combined extraschedular rating is warranted.

A claim for an increased rating may also contemplate a claim for entitlement to a total rating for compensation based upon individual unemployability if raised by the record or the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran works full time, and neither he nor his representative claims that he is unemployable.  Entitlement to a total rating based upon individual unemployability has not been raised. 



ORDER

Entitlement to an increased rating for left hallux valgus, post bunionectomy, with degenerative changes, currently rated as 10 percent disabling, is denied. 

Entitlement to an increased rating for right hallux valgus with degenerative changes, rated as zero percent disabling prior to April 30, 2014 and 10 percent disabling from July 1, 2014, is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


